Exhibit M/I Homes, Inc. Form of Award Formulas and Performance Goals For Executive Officers Effective January 1, Set forth below are the award formulas and performance goals for the 2008 fiscal year (the "2008 Fiscal Year") that will be measured to determine the amount of the 's cash bonus for the 2008 Fiscal Year. The ’s maximum cash bonus award for the 2008 Fiscal Year is % of his 2008 base salary (the “2008 Maximum Cash Bonus Award”).The amount of the cash bonus earned by the with respect to the 2008 Fiscal Year will be based (1) in accordance with the terms of the M/I Homes, Inc. 2004 Executive Officer Compensation Plan (the "2004 Executive Officer Compensation Plan"), (A) 50% on the Company’s net income prior to impairments, write-offs and deferred tax asset valuation allowance (“Adjusted Net Income”) in 2008 and (B) 30% on the Company’s homebuyer satisfaction ratings in 2008, and (2) 20% on the Company's performance in 2008 with respect to certain performance criteria, which may include financial condition, liquidity, land position, expense control and reduction, and/or progress on strategic initiatives as determined by the Compensation Committee of the Board of Directors of the Company (the "Committee"), in each case in accordance with the following award formulas and performance goals: 1. 80% of the 2008 Maximum Cash Bonus Award Based on Performance Goals Under the 2004 Executive Officer Compensation Plan Adjusted Net Income: If the
